Citation Nr: 9900881	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux. 

2.  Entitlement to service connection for swelling of the 
legs.  


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in August 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his currently diagnosed 
gastroesophageal reflux disease (claimed as a nervous stomach 
condition) is causally related to epigastric pain experienced 
in service.  Through his attorney, the veteran contends that 
service connection should be granted because he had 
epigastric pain in service, that his stomach problems 
continued after service separation, and that he currently has 
a diagnosis of gastroesophageal reflux disease.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim for service connection for 
gastroesophageal reflux.  The issue of entitlement to service 
connection for swelling of the legs is addressed in the 
remand portion of this decision.


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate a nexus between any injury or disease during 
service, including an incident of epigastric pain, or 
continuous post-service symptomatology, including a nervous 
stomach, and the veterans currently diagnosed 
gastroesophageal reflux disease.  


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
gastroesophageal reflux disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Before the Board may address the merits of a veterans claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93. 

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id at 498.  

The veteran contends that his currently diagnosed 
gastroesophageal reflux disease (claimed as a nervous stomach 
condition) is causally related to epigastric pain experienced 
in service.  Through his attorney, the veteran contends that 
service connection should be granted because he had 
epigastric pain in service, that his stomach problems 
continued after service separation, and that he currently has 
a diagnosis of gastroesophageal reflux disease.   

Service medical records reflect that the veteran was treated 
for upper respiratory conditions, with symptoms including 
nausea and stomach cramping.  In July 1958, the veteran 
complained of epigastric pain which kept him awake at 
night.  The diagnostic impression was possible ulcer or 
esophagitis, treated with medications.  An entry two days 
later reflects apparent relief of this symptomatology.  There 
was no diagnosis of a stomach disorder or esophageal reflux 
during service.  No complaints, findings, or diagnosis of a 
stomach disorder or esophageal reflux were noted on the 
report of service separation examination in September 1958, 
or on a periodic examination for the Reserves conducted in 
September 1959.  At the service separation examination in 
September 1958 and at the September 1959 periodic 
examination, the veteran specifically indicated that he did 
not have, and had never experienced, stomach or intestinal 
trouble.  The September 1959 examination report indicated 
that the veteran had a history of recurrent anxiety attacks 
for the previous 6 to 7 months. 

In a statement dated in June 1996, the veterans ex-wife 
wrote that in 1959 the veteran became ill and was treated for 
a nervous stomach.  

Treatment records dated from 1993 to 1996 and a statement 
from C.C. Chuirazz, M.D., a private physician, indicate that 
the veteran was being treated for gastroesophageal reflux 
disease during this time.  

During a VA compensation examination in May 1996, the veteran 
reported a history of a nervous stomach since the 1950s when 
he was discharged from the Army.  The diagnosis was 
gastroesophageal reflux disease.  

During a personal hearing in May 1998, the veteran testified 
that he had problems with heartburn and indigestion during 
service, was not sure if he was treated for this in service, 
and testified regarding his recent symptomatology.  He also 
testified that he was treated after service by Dr. Joseph 
Podesto, who was deceased, and whose medical records are not 
available. 

There is no clinical evidence of record to demonstrate that 
the veteran experienced symptomatology of gastroesophageal 
reflux disease during service, or for many years after 
service separation, for the purpose of determining whether 
the veteran has presented a well-grounded claim for service 
connection on this issue, the Board will presume the 
credibility of the veterans statements, and his ex-wifes 
statement, that he did experience the reported symptomatology 
during service and in the immediate post-service period. 

While the veteran has a currently diagnosed disorder of 
gastroesophageal reflux disease, there is no competent 
medical evidence of record, including a medical nexus 
opinion, to demonstrate a nexus between the veterans 
currently diagnosed gastroesophageal reflux disease and 
service or any incident during service, or to claimed post-
service symptomatology.  The evidence demonstrating a nexus 
between the veterans current gastroesophageal reflux disease 
must be competent medical evidence which relates the present 
condition to that symptomatology.  Savage at 497-98.  As the 
evidence does not reflect such medical nexus opinion, the 
Board must find the veterans claim of entitlement to service 
connection for gastroesophageal reflux disease to be not well 
grounded.  38 U.S.C.A. § 5107(a). 

The Board recognizes that the veteran believes that his 
current gastroesophageal reflux disease is causally related 
to service or symptomatology during service (including 
complaints of epigastric pain) or, alternatively, to claimed 
continuous post-service symptomatology (including the report 
of a nervous stomach in 1959).  However, while it is true 
that a lay witness is competent to testify as to visible 
symptoms or manifestations of a disease or disability, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service or post-service symptomatology.  As a result, 
while the veteran is competent to testify regarding 
symptomatology experienced during service, the veterans lay 
opinion regarding the relationship between such 
symptomatology and his currently diagnosed gastroesophageal 
reflux disease does not present a sufficient basis upon which 
to find this claim to be well grounded.  See Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In this regard, the Board notes the representatives 
argument, offered at the personal hearing in May 1998, that 
the veterans symptomatology of indigestion, gastritis, and 
anxiety-related stomach problems were etiologically related 
to the currently diagnosed esophageal reflux disease.  
However, neither the veterans statements nor his 
representatives arguments constitute competent medical 
evidence because there is no indication that either has the 
medical training, expertise, or diagnostic ability to 
competently link the veterans currently diagnosed 
gastroesophageal reflux disease with service.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  Moreover, in the absence 
of medical evidence providing the required nexus opinion, the 
Board may not, even though requested by the veteran and his 
attorney to do so, substitute its own medical judgment by 
making a finding that the claimed symptomatology of 
indigestion, gastritis, or anxiety-related stomach problems 
during service or soon after service are etiologically 
related to the veterans currently diagnosed gastroesophageal 
reflux disease.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board notes the veterans assertion in his June 1996 
Statement in Support of Claim, and at the May 1998 personal 
hearing, that he was told by Dr. Podesto that his nervous 
stomach was caused by eating C-rations in service, or was 
caused by his service in Lebanon.  However, the Court has 
held that such a veterans account, filtered as it [is] 
through a laymans sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 
 
In determining that the veterans claim is not well grounded, 
the veterans claim is being decided on a different legal 
basis than used by the RO, specifically a denial because the 
claim is not well grounded rather than because the 
preponderance of the evidence is against the claim.  The 
veteran has not been prejudiced by the Boards decision.  The 
RO simply accorded him a broader standard of review than the 
evidence warranted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In any event, the quality of evidence the 
veteran would need to well ground his claim or to reopen it 
on the basis of new and material evidence is nearly the same.  
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc).

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not even cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
plausible.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veterans claim of entitlement to service connection for 
gastroesophageal reflux disease having been found to be not 
well grounded, the appeal is denied.


REMAND

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a), (b) (1998).  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may find that it does not have jurisdiction 
over an issue because the veteran filed an untimely NOD or 
untimely substantive appeal, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh v. West, No. 98-634 (U.S. Vet. 
App. Oct. 5, 1998); Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

In August 1996, the RO issued a rating decision denying 
service connection for swelling of the legs as not well 
grounded.  The veteran was notified of this decision by 
letter date stamped August 12, 1996.  By letter received by 
VA on August 11, 1997, the veteran, through his attorney, 
entered NOD with this rating decision.  A SOC on this issue 
was issued on August 18, 1997.  On October 27, 1997, over 60 
days from the date that the RO mailed the SOC to the veteran, 
on a VA Form 9, the veteran, through his attorney, entered a 
substantive appeal on the issue of entitlement to service 
connection for swelling of the legs.  In this veterans case, 
it appears that the substantive appeal as to this issue was 
not received within 60 days of the date the RO mailed the SOC 
to the veteran, or within one year from the August 1996 RO 
rating decision.  Before the Board may find that it does not 
have jurisdiction over an issue because the veteran filed an 
untimely NOD or untimely substantive appeal (38 C.F.R. 
§ 20.302(b) (1998)), however, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh, No. 98-634 (U.S. Vet. App. 
Oct. 5, 1998); Bernard, 4 Vet. App. at 392-94.  Therefore, 
the issue of entitlement to service connection for swelling 
of the legs is referred to the RO for the RO to adjudicate 
the issue of whether the veteran filed a timely substantive 
appeal of an August 1996 rating  decision which denied the 
veterans claim for service connection for swelling of the 
legs. 

Thereafter, if any benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to the 
ultimate disposition of the veterans appeal on this issue.  
No action is required of the veteran until he is further 
notified. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
